DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12-20 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by ABOULKASSEM et al. (DE 102017 217 476) hereafter ABOULKASSEM.  
Regarding claim 1, ABOULKASSEM discloses, an electrical ferrule 1 for an electrical cable 55, comprising: a body defining a circumferential center portion connecting a first flank 15 and a second flank 13, the first and second flanks arranged opposite one another in a radial direction of the ferrule; and at least one latch 19, 17 defined on at least one of the flanks for selectively fixing the flanks together and closing the ferrule in a manner in which a diameter of the ferrule may be varied during installation on an electrical cable. 
Regarding claim 2, ABOULKASSEM discloses, in a latched state, the first and second flanks 15, 13 are moveable relative to one another in only one circumferential direction.
Regarding claim 3, ABOULKASSEM discloses, the latched state, a maximum diameter of the ferrule is fixed, and the flanks 15, 13 are free to move in a circumferential direction resulting in a decrease in the diameter of the ferrule.
Regarding claim 4, ABOULKASSEM discloses, in the latched state, free ends of the flanks overlap one another in the radial direction. 
Regarding claim 5, ABOULKASSEM discloses, the latch 19,17 includes a first hook 17 extending radially outward from the first flank 13 and a second hook 19 extending radially inward from the second flank 15, the first and second hooks engaged with one another in the latched state of the ferrule.
Regarding claim 6, ABOULKASSEM discloses, a passage 31, 25 formed in at least one of the first or second flanks and adjacent to at least one of the first or second hooks, the passage 31, 25 extending in the circumferential direction and receiving the other one of the first or second hooks as the diameter of the ferrule is decreased from that of the latched state.
Regarding claim 7, ABOULKASSEM discloses, each of the first and second flanks includes a respective first and second passage 31, 25 formed adjacent to the first and second hooks 19,17.
Regarding claim 8, ABOULKASSEM discloses, the first and second hooks 19, 17 are formed from an edge of a respective one of the first and second passages.
Regarding claim 9, ABOULKASSEM discloses, a central passage 9 formed in the center portion of the body.
Regarding claim 12, ABOULKASSEM discloses, the center section has a smaller radius of curvature than a radius of curvature of the first and second flanks in an open state of the ferrule (see fig. 2).
Regarding claim 13, ABOULKASSEM discloses, a stiffening bead 11 formed on the body in the circumferential direction.
Regarding claim 14, ABOULKASSEM discloses, the latch prevents relative movement between the flanks in two circumferential directions.
Regarding claim 15, ABOULKASSEM discloses, free ends of the flanks interlock with one another in the circumferential directions.

    PNG
    media_image1.png
    402
    456
    media_image1.png
    Greyscale
Regarding claim 16, ABOULKASSEM discloses, the first flank 15 includes a latching projection P and the second flank 13 includes at least two latching recesses R1, R2, each latching recess adapted to receive the latching projection.
Regarding claim 17, ABOULKASSEM discloses, the ferrule 1 comprises a uniform diameter over its outer surface.
Regarding claim 18, ABOULKASSEM discloses, the at least two latching recesses R1, R2 merge uninterruptedly into one another.
Regarding claim 19, ABOULKASSEM discloses, an electrical connecting device (fig. 8) for connecting to an electrical cable 55, comprising: an inner electrical terminal 61 connecting to an inner conductor 65 of the electrical cable; a ferrule 1 fitted over an outer conductor 57 of the electrical cable 55, the ferrule 1 including: a body defining a circumferential center portion connecting a first flank 15 and a second flank 13, the first and second flanks 15&13 arranged opposite one another in a radial direction of the ferrule; and at least one latch 19, 17 defined on at least one of the first or second flanks, the latch selectively fixing the flanks together and closing the ferrule in a manner in which a diameter of the ferrule may be varied during installation over the outer conductor of the electrical cable; and an outer electrical terminal 53 inserted over the ferrule 1 after the ferrule has been fitted onto the outer conductor 59 of the electrical cable 55. 
Regarding claim 20, ABOULKASSEM discloses, in a latched state, the maximum diameter of the ferrule is fixed, and the flanks are free to move relative to one another in a circumferential direction resulting in a decrease in the diameter of the ferrule.
Claims 1-8, 12 and 14-20 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asick (US 4,415,223).  
Regarding claim 1, Asick discloses an electrical ferrule 10 for an electrical cable 20, comprising: a body (of 10) defining a circumferential center portion connecting a first flank and a second flank, the first and second flanks arranged opposite one another in a radial direction of the ferrule; and at least one latch 16, 14 defined on at least one of the flanks for selectively fixing the flanks together and closing the ferrule in a manner in which a diameter of the ferrule may be varied during installation on an electrical cable. 
Regarding claim 2, Asick, discloses, in a latched state, the first and second flanks are moveable relative to one another in only one circumferential direction.
Regarding claim 3, Asick discloses in the latched state, a maximum diameter of the ferrule is fixed, and the flanks are free to move in a circumferential direction resulting in a decrease in the diameter of the ferrule.
Regarding claim 4, Asick, discloses, in the latched state, free ends of the flanks overlap one another in the radial direction.
Regarding claim 5, Asick discloses, the latch includes a first hook 16 extending radially outward from the first flank and a second hook 14 extending radially inward from the second flange, the first and second hooks engaged with one another in the latched state of the ferrule.

    PNG
    media_image2.png
    291
    369
    media_image2.png
    Greyscale
Regarding claim 6, Asick discloses, a passage formed in at least one of the first or second flanks and adjacent to second hook (H2/H1) 14, the passage 14 extending in the circumferential direction and receiving the other one of the first hook 16 as the diameter of the ferrule is decreased from that of the latched state.
Regarding claim 7, Asick discloses, each of the first and second flanks includes a respective first and second passage formed adjacent to the first and second hooks.
Regarding claim 8, Asick discloses, the first and second hooks are formed from an edge of a respective one of the first and second passages.
Regarding claim 12, Asick discloses, the center section has a smaller radius of curvature than a radius of curvature of the first and second flanks in an open state of the ferrule.
Regarding claim 14, Asick discloses, the latch prevents relative movement between the flanks in two circumferential directions.
Regarding claim 15, Asick discloses, free ends of the flanks interlock with one another in the circumferential directions.

    PNG
    media_image3.png
    224
    259
    media_image3.png
    Greyscale
Regarding claim 16, Asick discloses, the first flank includes a latching projection and the second flank includes at least two latching recesses, each latching recess adapted to receive the latching projection. 
Regarding claim 17, Asick discloses, the in the latched state, the ferrule comprises a uniform diameter over its outer surface.
Regarding claim 18, Asick discloses, the at least two latching recesses R1, R2 merge uninterruptedly into one another.
Regarding claim 19, Asick discloses, an electrical connecting device for connecting to an electrical cable 20, comprising: an inner electrical terminal connecting to an inner conductor of the electrical cable 20; a ferrule 10  fitted over an outer conductor 18 of the electrical cable, the ferrule 10 including: a body defining a circumferential center portion connecting a first flank and a second flank, the first and second flanks arranged opposite one another in a radial direction of the ferrule; and at least one latch 16, 14 defined on at least one of the first or second flanks, the latch selectively fixing the flanks together and closing the ferrule in a manner in which a diameter of the ferrule may be varied during installation over the outer conductor of the electrical cable; and an outer electrical terminal inserted over the ferrule after the ferrule has been fitted onto the outer conductor of the electrical cable.
Regarding claim 20, Asick discloses, the wherein in a latched state, the maximum diameter of the ferrule is fixed, and the flanks are free to move relative to one another in a circumferential direction resulting in a decrease in the diameter of the ferrule.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asick in view of ABOULKASSEM.
Regarding claim 9, Asick discloses all the claimed limitation except for
a central passage formed in the center portion of the body.
ABOULKASSEM discloses, a central passage 9 formed in the center portion of the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a central passage formed in the center portion of the body as taught by a central passage formed in the center portion of the body as taught by ABOULKASSEM, in order to save the material and to reduce the overall weight for handling.
Regarding claim 13, Asick discloses all the claimed limitation except for a stiffening bead formed on the body in the circumferential direction.
ABOULKASSEM discloses, a stiffening bead 11 formed on the body in the circumferential direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a stiffening bead formed on the body in the circumferential direction as taught by ABOULKASSEM in order to strengthen the connection there in between.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asick and ABOULKASSEM as applied to claim 9 above, and further in view of Hoyack. 
Regarding claim 10, Asick as modified by ABOULKASSEM discloses all the claimed limitations except for at least one fixing hook extending radially inward from an edge of the central passage.
Hoyack discloses at least one fixing hook 164,166 extending radially inward from the sleeve 103.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one fixing hook extending radially inward from an edge of the central passage as taught by Hoyack in order to engage the cable and provide the stability of the mechanical and electrical connection there in between.
Regarding claim 11, Asick as modified by ABOULKASSEM and Hoyack discloses a plurality of fixing hooks extend radially inward.
However, does not disclose the plurality of fixing hooks extend radially inward from each of a plurality of corners of the central passage. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plurality of fixing hooks extend radially inward from each of a plurality of corners of the central passage, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ABOULKASSEM in view of Hoyack et al. (US 10,992,087) hereafter Hoyack.
Regarding claims 10 and 11, ABOULKASSEM, discloses all the claimed limitations except for at least one fixing hook extending radially inward from an edge of the central passage.
Hoyack discloses at least one fixing hook 164,166 extending radially inward from the sleeve 103.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one fixing hook extending radially inward from an edge of the central passage as taught by Hoyack in order to engage the cable and provide the stability of the mechanical and electrical connection there in between.
Regarding claim 11, ABOULKASSEM as modified by Hoyack discloses a plurality of fixing hooks extend radially inward.
However, does not disclose the plurality of fixing hooks extend radially inward from each of a plurality of corners of the central passage. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plurality of fixing hooks extend radially inward from each of a plurality of corners of the central passage, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 861.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831